Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements, as listed below, of Capital One Financial Corporation and in the related Prospectuses, where applicable, of our reports dated March 1, 2011, with respect to the consolidated financial statements of Capital One Financial Corporation,and the effectiveness of internal control over financial reporting of Capital One Financial Corporation, included in this Annual Report (Form 10-K) for the year ended December 31, 2010. Registration Statement Number Form Description 33-86986 Form S-8 1994 Stock Incentive Plan 33-91790 Form S-8 1995 Non-Employee Directors Stock Incentive Plan 33-97032 Form S-8 Amendment to 1994 Stock Incentive Plan 33-99748 Form S-3 Dividend Reinvestment and Stock Purchase Plan 333-42853 Form S-8 1994 Stock Incentive Plan 333-45453 Form S-8 1998 Associate Savings Plan 333-51637 Form S-8 1994 Stock Incentive Plan 333-57317 Form S-8 1994 Stock Incentive Plan 1998 Special Option Program 333-51639 Form S-8 1994 Stock Incentive Plan – Tier 5 Special Option Program 333-70305 Form S-8 1994 Stock Incentive Plan – Supplemental Special Option Program 333-78067 Form S-8 1994 Stock Incentive Plan 333-78383 Form S-8 1994 Stock Incentive Plan – 1999 Performance-Based Option Program and Supplemental Special Option Program 333-78609 Form S-8 1999 Stock Incentive Plan 333-78635 Form S-8 1999 Non-Employee Directors Stock Incentive Plan 333-84693 Form S-8 1994 Stock Incentive Plan – Supplemental Option Program 333-91327 Form S-8 1994 Stock Incentive Plan 333-92345 Form S-8 1994 Stock Incentive Plan 333-43288 Form S-8 1994 Stock Incentive Plan 333-58628 Form S-8 1994 Stock Incentive Plan 333-72788 Form S-8 2001 Performance-Based Option Program 333-72822 Form S-8 1994 Stock Incentive Plan 333-72820 Form S-8 1999 Non-Employee Stock Incentive Plan 333-76726 Form S-8 1994 Stock Incentive Plan 333-72820 Form S-8 1999 Non-Employee Directors Stock Incentive Plan 333-97127 Form S-8 2002 Associate Savings Plan 333-97125 Form S-3 2002 Dividend Reinvestment Stock Purchase Plan 333-97123 Form S-8 2002 Non-Executive Officer Stock Incentive Plan 333-100488 Form S-8 2002 Associate Stock Purchase Plan 333-117920 Form S-8 2004 Stock Incentive Plan 333-124428 Form S-8 Acquisition of Hibernia Corporation 333-136281 Form S-8 2004 Stock Incentive Plan 333-133665 Form S-8 Acquisition of North Fork Bancorporation 333-151325 Form S-8 Amended and Restated Associate Stock Purchase Plan 333-158664 Form S-8 Second Amended and Restated 2004 Stock Incentive Plan 333-159085 Form S-3 Debt Securities, Preferred Stock, Depositary Shares, Common Stock, Purchase Contracts, Warrants, Units, Trust Preferred Securities, Junior Subordinated Debt Securities, Guarantees Ernst & Young, LLP McLean, Virginia March 1, 2011
